Exhibit 10.42

 

 

 

Manufacturing Agreement

May 6, 2016



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE 1      2    INTERPRETATION      2   

1.1

 

DEFINITIONS.

     2   

1.2

 

CURRENCY.

     7   

1.3

 

SECTIONS AND HEADINGS.

     7   

1.4

 

SINGULAR TERMS.

     7   

1.5

 

SCHEDULES.

     7    ARTICLE 2      8    PATHEON’S MANUFACTURING SERVICES      8   

2.1

 

MANUFACTURING SERVICES.

     8    ARTICLE 3      13    CLIENT’S OBLIGATIONS      13   

3.1

 

PAYMENT.

     13    ARTICLE 4      13    CONVERSION FEES AND COMPONENT COSTS      13   

4.1

 

FIRST YEAR PRICING.

     13   

4.2

 

PRICE ADJUSTMENTS – SUBSEQUENT YEARS’ PRICING.

     13   

4.3

 

PRICE ADJUSTMENTS – CURRENT YEAR PRICING.

     15   

4.4

 

ADJUSTMENTS DUE TO TECHNICAL CHANGES.

     17   

4.5

 

MULTI-COUNTRY PACKAGING REQUIREMENTS.

     17    ARTICLE 5      18    ORDERS, SHIPMENT, INVOICING, PAYMENT      18   

5.1

 

ORDERS AND FORECASTS.

     18   

5.2

 

RELIANCE BY PATHEON.

     19   

5.3

 

MINIMUM ORDERS.

     20   

5.4

 

SHIPMENTS.

     21   

5.5

 

INVOICES AND PAYMENT.

     22    ARTICLE 6      24    PRODUCT CLAIMS AND RECALLS      24   

6.1

 

PRODUCT CLAIMS.

     24   

6.2

 

PRODUCT RECALLS AND RETURNS.

     25   

6.3

 

PATHEON’S RESPONSIBILITY FOR DEFECTIVE AND RECALLED PRODUCTS.

     25   

6.4

 

DISPOSITION OF DEFECTIVE OR RECALLED PRODUCTS.

     27   

6.5

 

CUSTOMER QUESTIONS AND COMPLAINTS.

     27   

6.6

 

****.

     27   

 

- i -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

ARTICLE 7      27    CO-OPERATION      27   

7.1

 

QUARTERLY REVIEW.

     27   

7.2

 

GOVERNMENTAL AGENCIES.

     28   

7.3

 

RECORDS AND ACCOUNTING BY PATHEON.

     28   

7.4

 

INSPECTION.

     28   

7.5

 

ACCESS.

     28   

7.6

 

NOTIFICATION OF REGULATORY INSPECTIONS.

     29   

7.7

 

REPORTS.

     29   

7.8

 

FDA FILINGS

     29    ARTICLE 8      30    TERM AND TERMINATION      30   

8.1

 

INITIAL TERM.

     30   

8.2

 

TERMINATION FOR CAUSE.

     30   

8.3

 

OBLIGATIONS ON TERMINATION.

     32    ARTICLE 9      33    REPRESENTATIONS, WARRANTIES AND COVENANTS     
33   

9.1

 

AUTHORITY.

     33   

9.2

 

CLIENT WARRANTIES.

     33   

9.3

 

PATHEON WARRANTIES.

     34   

9.4

 

DEBARRED PERSONS.

     35   

9.5

 

PERMITS.

     35   

9.6

 

NO WARRANTY.

     36    ARTICLE 10      36    REMEDIES AND INDEMNITIES      36   

10.1

 

CONSEQUENTIAL DAMAGES.

     36   

10.2

 

LIMITATION OF LIABILITY.

     36   

10.3

 

PATHEON.

     37   

10.4

 

CLIENT.

     37   

10.5

 

REASONABLE ALLOCATION OF RISK.

     38    ARTICLE 11      38    CONFIDENTIALITY      38   

11.1

 

CONFIDENTIALITY.

     38    ARTICLE 12      39    DISPUTE RESOLUTION      39   

12.1

 

COMMERCIAL DISPUTES.

     39   

12.2

 

TECHNICAL DISPUTE RESOLUTION.

     40    ARTICLE 13      41   

 

- ii -



--------------------------------------------------------------------------------

MISCELLANEOUS      41   

13.1

 

INVENTIONS.

     41   

13.2

 

INTELLECTUAL PROPERTY.

     42   

13.3

 

INSURANCE.

     42   

13.4

 

INDEPENDENT CONTRACTORS.

     43   

13.5

 

NO WAIVER.

     43   

13.6

 

ASSIGNMENT.

     43   

13.7

 

FORCE MAJEURE.

     44   

13.8

 

ADDITIONAL PRODUCT.

     44   

13.9

 

NOTICES.

     44   

13.10

 

SEVERABILITY.

     45   

13.11

 

ENTIRE AGREEMENT.

     45   

13.12

 

OTHER TERMS.

     46   

13.13

 

NO THIRD PARTY BENEFIT OR RIGHT.

     46   

13.14

 

EXECUTION IN COUNTERPARTS.

     46   

13.15

 

GOVERNING LAW.

     46   

 

- iii -



--------------------------------------------------------------------------------

MANUFACTURING AGREEMENT

THIS MANUFACTURING AGREEMENT (the “Agreement”) made as of the 6th day of May,
2016 (“Effective Date”)

B E T W E E N:

PATHEON INC.,

a corporation existing under the laws of Canada,

(hereinafter referred to as “Patheon”),

- and -

VANDA PHARMACEUTICALS INC.,

a corporation existing under the laws of the State of

Delaware in the United States of America,

(hereinafter referred to as the “Client”).

WHEREAS, Client previously held the rights to the Product in the whole world
other than the United States of America (“USA”) and Canada; and

WHEREAS, Novartis previously held the rights to the Product for the USA and
Canada; and

WHEREAS, Novartis and Client entered into a settlement agreement on December 22,
2014 wherein the rights to the Product for the USA and Canada were transferred
to Client (the “Settlement Agreement”); and

WHEREAS, Novartis assigned its manufacturing agreement with Patheon in respect
of the Product (the “Novartis MSA”) to Client in connection with the Settlement
Agreement; and

WHEREAS, Client and Patheon intend that this Agreement shall supersede and
replace, as of the Effective Date, the Novartis MSA with respect to the Product;

THIS AGREEMENT WITNESSES THAT in consideration of the rights conferred and the
obligations assumed herein, and for other good and valuable consideration (the
receipt and sufficiency of which are acknowledged by each party), and intending
to be legally bound the parties agree as follows:

 

- 1 -



--------------------------------------------------------------------------------

ARTICLE 1

INTERPRETATION

1.1 Definitions.

The following terms shall, unless the context otherwise requires, have the
respective meanings set out below and grammatical variations of such terms shall
have corresponding meanings:

“Active Materials” means the materials listed on Schedule D hereto;

“Active Materials Credit Value” means the value to be attributed to the Active
Materials for certain purposes of this Agreement, as set forth on Schedule D;

“Affiliate” means:

 

  (a) a business entity which owns, directly or indirectly, a controlling
interest in a party to this Agreement, by stock ownership or otherwise, only for
so long as such ownership continues to exist; or

 

  (b) a business entity which is controlled by a party to this Agreement, either
directly or indirectly, by stock ownership or otherwise, only for so long as
such control continues to exist; or

 

  (c) a business entity, the controlling interest of which is directly or
indirectly common to the majority ownership of a party to this Agreement, only
for so long as such controlling interest continues to exist;

For the purposes of this definition, “control” means the ownership of shares
carrying at least a majority of the votes in respect of the election of the
directors of a corporation.

“Agreement” has the meaning specified in the preamble;

“Annual Product Review Report” means the annual product review report as
described in Title 21 of the United States Code of Federal Regulations, Section
211.180(e);

“Annual Report” means the annual report to the FDA prepared by Client as
described in Title 21 of the United States Code of Federal Regulations,
Section 314.81(b)(2);

“Annual Volume” means, if applicable, the minimum volume of Product estimated to
be manufactured in any Year of this Agreement as set forth in Schedule B hereto,
which shall be prorated for the first Year of this Agreement;

 

- 2 -



--------------------------------------------------------------------------------

“Applicable Laws” means (i) with respect to Patheon, the Laws of the Province of
Ontario, being the jurisdiction where the Manufacturing Site is located; and
(ii) with respect to Client, the applicable Laws of all jurisdictions where the
Products are manufactured, distributed and marketed;

“Authority” means any governmental or regulatory authority, department, body or
agency or any court, tribunal, bureau, commission or other similar body in the
Territory, whether federal, state, provincial, county or municipal;

“Bill Back Items” means third party fees and other items listed in Schedule B,
excluding Components.

“Billing Currency” has the meaning specified in Section 1.2;

“Breach Notice” has the meaning specified in Section 8.2(a);

“Broader Intellectual Property Rights” has the meaning specified in
Section 13.1(c);

“Business Day” means a day other than a Saturday, Sunday or a day that is a
statutory holiday in the Province of Ontario, Canada (with respect to Patheon
only) or a day that is a statutory holiday in Washington, DC, USA (with respect
to Client only);

“cGMPs” means the rules concerning current and future good manufacturing
practices specified by the EU/PIC guidelines (and the corresponding national
laws and regulations), the US Code of Federal Regulations, or any other
regulatory guidelines made thereunder, as applicable;

“Change of Control” shall mean the merger with, transfer to or acquisition of
beneficial ownership of more than fifty percent (50%) of the outstanding voting
shares of Patheon by a competitor of Client; “competitor” shall mean a
pharmaceutical manufacturer which manufactures, markets, or has in its pipeline
for development or commercialization, proprietary pharmaceutical and/or
proprietary consumer health products within the therapeutic area of the Product.

“Client Property” has the meaning specified in Section 8.3(d);

“CMC” has the meaning specified in Section 7.8(c);

“Components” means Raw Materials, Primary and Secondary Packaging Components and
Printed Packaging Components, but for certainty, excludes Active Materials.

“Confidentiality Agreement” means the agreement relating to the non-disclosure
of confidential information between Patheon and the Client dated February 28,
2006, as amended;

 

- 3 -



--------------------------------------------------------------------------------

“Conforming” with respect to Product, means Product manufactured, packaged and
stored by Patheon in accordance with the Specifications, cGMPs, Applicable Laws,
the Quality Agreement, other Technical Information and this Agreement.

“Deficiencies” has the meaning specified in Section 7.8(d);

“Deficiency Notice” shall have the meaning ascribed thereto in Section 6.1(a);

“Delivery Date” has the meaning specified in Section 5.1(b);

“Disclosure Obligations” has the meaning set forth in Section 11.1;

“Effective Date” has the meaning specified in the preamble;

“EMEA” means the European Medicines Agency;

“FDA” means the United States government department known as the Food and Drug
Administration;

“Firm Orders” has the meaning specified in Section 5.1(b);

“Force Majeure Event” has the meaning specified in Section 13.7;

“Health Canada” means the section of the Canadian Government known as Health
Canada and includes, among other departments, the Therapeutic Products
Directorate and the Health Products and Food Branch Inspectorate;

“Initial Set Exchange Rate” means 1.374 (3 digits) as of the Effective Date of
the Agreement being the initial exchange rate to convert one unit of the Billing
Currency into Patheon’s Manufacturing Site local currency;

“Initial Term” has the meaning specified in Section 8.1;

“Intellectual Property” includes, without limitation, rights in patents, patent
applications, formulae, trade-marks, trade-mark applications, trade-names,
Inventions, copyright and industrial designs and all other intellectual and
industrial property rights of any sort throughout the world now known or
hereafter recognized;

“Invention” means any idea, concept, innovation, improvement, development,
discovery, technology, computer program, device, trade secret, work of
authorship, formula, compound, method, know-how, process, technique or the like,
whether or not written or otherwise fixed in any form or medium, regardless of
the media on which it is contained and whether or not patentable or
copyrightable, that is conceived or reduced to practice by one or more person(s)
in the course of the performance of this Agreement;

“JAMS” means Judicial Arbitration and Mediation Services, Inc.;

 

- 4 -



--------------------------------------------------------------------------------

“Late Delivery” has the meaning specified in Section 5.5;

“Laws” means all laws, statutes, ordinances, regulations, rules, by-laws,
judgments, decrees or orders of any Authority;

“Manufacture or Manufacturing” means any one of more of the manufacturing,
quality control, quality assurance and stability testing, packaging and related
services, as contemplated in this Agreement, required to produce Products from
Active Materials, Raw Materials, Primary and Secondary Packaging Components and
Printed Packaging Components;

“Manufacturing License” has the meaning specified in Section 5.5(c);

“Manufacturing Site” means the facility owned and operated by Patheon that is
located at 2100 Syntex Court, Mississauga, Ontario, Canada;

****

“Minimum Order Quantity” or “Run Quantity” means the minimum number of units of
a Product to be Manufactured (if applicable) in order to obtain the Price as set
forth in Schedule B hereto.

“Order Countries” means, collectively, all countries in the Territory for which
Vanda places Orders hereunder;

“PPI” has the meaning specified in Section 4.2(a);

“Primary and Secondary Packaging Components” means, collectively, all packaging
components required to be used in order to produce the Products in accordance
with the Specifications, other than the Printed Packaging Components;

“Printed Packaging Components” means labels, inserts or other printed materials
affixed to or accompanying Product(s) as required by the Specifications;

Product(s)” means the products listed on Schedule A hereto;

“Product Claims” has the meaning specified in Section 6.3(c);

“Quality Agreement” means the agreement between the parties hereto setting out
the quality assurance standards to be applicable to the Manufacturing performed
by Patheon, which agreement shall be finalized and entered into by the parties
within thirty (30) days after the Effective Date and may be amended from time to
time by mutual written agreement of the parties;

“Raw Materials” means all excipients or other starting materials used to
manufacture a batch of bulk, unpackaged Product(s), excluding the Active
Materials;

 

- 5 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

“Recall” has the meaning specified in Section 6.2(a);

“Regulatory Authority” means the FDA, EMEA and Health Canada and any other
foreign regulatory agencies competent to grant marketing approvals for
pharmaceutical products including the Products in the Territory;

“Remediation Period” has the meaning specified in Section 8.2(a);

“Reset Date” means, with reference to any particular (and applicable) Year, the
date on which Patheon is to provide Client with updated pricing for the Product
for the next Year; which date will be not less than one month prior to the
beginning of that Year;

“SEC” has the meaning set forth in Section 11.1;

“Set Exchange Rate” means the exchange rate to convert one unit of the Billing
Currency into Patheon’s Manufacturing Site local currency for each applicable
Year, calculated as the average daily interbank exchange rate for conversion of
one unit of the billing currency into Patheon’s Manufacturing Site local
currency during the one year period immediately preceding the Reset Date by one
month as published by OANDA.com “The Currency Site” under the heading
“FxHistory: historical currency exchange rates” at
www.OANDA.com/convert/fxhistory;

“Specifications” means the file, for each Product, which is provided by the
Client to Patheon in accordance with the procedures listed in Schedule A hereto
and which contains documents relating to such Product, including, without
limitation:

 

  (a) specifications for Active Materials, Raw Materials, Primary and Secondary
Packaging Components and Printed Packaging Components;

 

  (b) Manufacturing specifications, directions and processes;

 

  (c) storage requirements;

 

  (d) all environmental, health and safety information relating to the Product
including material safety data sheets; and

 

  (e) the finished Product specifications, packaging specifications and shipping
requirements for each Product;

all as updated, amended and revised from time to time by the Client in
accordance with the terms of this Agreement;

“Surplus New Product” has the meaning specified in Section 5.3;

“Technical Dispute” has the meaning specified in Section 12.2;

 

- 6 -



--------------------------------------------------------------------------------

“Technical Information” means all documents and materials generated by the
Client and Patheon, as the case may be, as well as all written amendments
thereto, including without limitation, manufacturing and quality control
instructions or requirements under any quality control agreements between the
parties (including the Quality Agreement), and specifications necessary to
manufacture, label, package, store, handle, stability test, quality control test
and release of the Product, all in accordance with this Agreement.

“Territory” means in the geographic area of the United States of America,
Canada, European Union, Israel, Singapore, South Korea, Mexico and Australia and
any other geographic areas as may be added to this definition from time-to-time
by Client (in its sole discretion) by written notice to Patheon;

“Third Party Rights” means the Intellectual Property of any third party;

“Wind-Down Period” has the meaning specified in Section 8.3(d);

“Year” means in the first year of this Agreement the period from the Effective
Date up to and including December 31 of the same calendar year, and thereafter
shall mean a calendar year.

1.2 Currency.

Unless otherwise indicated, all monetary amounts are expressed in this Agreement
in the lawful currency of the United States of America.

1.3 Sections and Headings.

The division of this Agreement into Articles, sections, subsections and
Schedules and the insertion of headings are for convenience of reference only
and shall not affect the interpretation of this Agreement. Unless otherwise
indicated, any reference in this Agreement to a Section or Schedule refers to
the specified Section or Schedule to this Agreement. In this Agreement, the
terms “this Agreement”, “hereof”, “herein”, “hereunder” and similar expressions
refer to this Agreement and not to any particular part, Section, Schedule or the
provision hereof, and unless the context of this Agreement otherwise requires,
“include”, “includes” and “including” are not limiting.

1.4 Singular Terms.

Except as otherwise expressly provided herein or unless the context otherwise
requires, all references to the singular shall include the plural and vice
versa.

1.5 Schedules.

The following Schedules are attached to, incorporated in and form part of this
Agreement:

 

- 7 -



--------------------------------------------------------------------------------

  Schedule A - Product List

  Schedule B - Commercial Pricing

  Schedule C - Stability Testing

  Schedule D - Active Materials, Active Materials Credit Value & ****

  Schedule E - Batch Numbering & Expiration Dates

  Schedule F - Technical Dispute Resolution

  Schedule G - Intentionally Omitted

  Schedule H - Quarterly Active Materials Inventory Report

  Schedule I - Report of Annual Active Materials Inventory Reconciliation and
Calculation of Actual Annual Yield

  **** - ****

  Schedule K - Intentionally Omitted

  Schedule L - Example of Price Adjustments under Section 4.2

ARTICLE 2

PATHEON’S MANUFACTURING

2.1 Manufacturing.

In accordance with Client’s Firm Orders, Patheon shall perform Manufacturing for
the Territory at the Manufacturing Site for the fees specified in Schedules B
and C in order to produce Products for the Client. Patheon may change the
Manufacturing Site for the Products ****. If Manufacturing has not commenced
within **** months after the date of execution of this Agreement, Patheon
reserves the right, in good faith, to amend the fees set out in Schedules B and
C provided that the delay in the commencement of the Manufacturing does not
arise or result from the acts or omissions of Patheon. In providing the
Manufacturing, Patheon and the Client agree that:

 

  (a) Conversion of Active Materials and Components. Patheon shall convert
Active Materials and Components into Products.

 

  (b) Quality Control and Quality Assurance. Patheon shall perform the quality
control and quality assurance testing specified in the Quality Agreement. Batch
review and release to the Client shall be the responsibility of Patheon’s
quality assurance group. Patheon shall perform its batch review and release
responsibilities in accordance with Patheon’s standard operating procedures.
Upon the Client’s request, Client may review Patheon’s standard operating
procedures at Patheon’s facility. Each time Patheon ships Products to the
Client, it shall provide the Client, in English, a certificate of analysis and
certificate of compliance including a statement that the batch has been
manufactured and tested in accordance with Specifications and cGMPs. The Client
will have sole responsibility for the release of Products to the market.

 

- 8 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

  (c) Components. Patheon shall purchase and test all Components (with the
exception of those that are supplied by the Client), in accordance with the
Specifications. The parties shall agree upon a list of key components and shall
work together to identify a list of critical vendors of such key components.
Patheon shall, with the reasonable assistance of the Client where applicable,
use commercially reasonable efforts to ****. The cost of Components is included
in the Price quoted in Schedule B.

 

  (d) Stability Testing. If applicable, Patheon shall conduct stability testing
on the Products in accordance with the protocols set out in Schedule C for the
separate fees specified in Schedule C. Patheon shall not make any changes to
these testing protocols without prior written approval from the Client. In the
event of a confirmed stability test failure, Patheon will notify the Client
within ****, after which Patheon and the Client shall jointly determine the
proceedings and methods to be undertaken to investigate the causes of such
failure, including which party shall bear the cost of such investigation****.
Patheon will promptly provide any and all data and results relating to the
stability testing upon request by the Client.

 

  (e) Packaging. Patheon shall package the Products as set out in the
Specifications. The Client shall be responsible for the cost of artwork
development for the Printed Packaging Components. Patheon will be responsible
for obtaining the Components. Patheon shall make arrangements for and implement
the imprinting of batch numbers and expiration dates for each Product shipped.
Such batch numbers and expiration dates shall be affixed on the Products and on
the shipping carton of each Product as outlined in the Specifications and as
required by cGMPs. The system used by Patheon for batch numbering and expiration
dates is detailed in Schedule E hereto. The Client may, in its sole discretion,
make changes to labels, product inserts and other packaging for the Products,
which changes shall be submitted by the Client to all applicable governmental
agencies and other third parties responsible for the approval of the Products.
The Client shall be responsible for the cost of labelling obsolescence when
changes occur, as contemplated in Section 4.4. Patheon’s name shall not appear
on the label or anywhere else on the Products unless: (i) required by any
applicable Laws; or (ii) Patheon expressly consents to such use of its name in
writing.

 

  (f) Active Materials. The Client will deliver all Active Materials as mutually
agreed upon by the parties to Patheon DDP (Incoterms 2010).

 

- 9 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

  (g) Bill Back Items. The expenses in respect of all third party supplier fees
for the purchase of those items specifically identified in Schedule B as Bill
Back Items that are necessary for Patheon to perform the Manufacturing shall be
charged to the Client ****. Any invoices for such items shall include reasonable
documentation of the costs of such items. Any and all orders in excess of ****
for any such items require the prior written approval of the Client. For
certainty, the cost of Components is included in the Price quoted in Schedule B,
and therefore, Components are not included in Bill Back Items.

 

  (h) Requirements. Client hereby agrees to order at least **** of its total
Yearly requirement in the Territory for new units of Products **** (the “Patheon
Requirement”) from Patheon. However, Client may order any part or all of the
Patheon Requirement from a third party supplier in the event that Patheon ****.
In addition, ****. Notwithstanding the foregoing, Patheon acknowledges and
agrees **** shall not be counted in determining Client’s “total Yearly
requirement in the Territory for new units of Products” (i.e., Client may order
Product from other suppliers at any time during the term of this Agreement as
reasonably necessary to validate such suppliers, and Client may use, market,
sell, distribute or transfer such Product, without breach of this
Section 2.1(h)). For the sake of clarity, during those Years in which Client
orders Product from a third party supplier in accordance with the terms in this
subsection, then in no event shall Client be deemed to be in breach of this
Section 2.1(h) if it does not purchase at least **** of its total Yearly
requirement for new units of Products from Patheon.

2.2 Active Material Yield.

(a) Reporting. Patheon shall provide the Client with a quarterly inventory
report of the Active Materials supplied by Client (if applicable) and held by
Patheon in accordance with the inventory report form annexed hereto as Schedule
H, which shall contain the following information for such quarter:

 

- 10 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

Quantity Received: The total quantity of Active Materials that complies with the
Specifications and is received at the Manufacturing Site during the applicable
period.

Quantity Dispensed: The total quantity of Active Materials dispensed at the
Manufacturing Site during the applicable period. The Quantity Dispensed is
calculated by adding the Quantity Received to the inventory of Active Materials
that complies with the Specifications and is held at the beginning of the
applicable period, less the inventory of Active Materials that complies with the
Specifications and is held at the end of such period. The Quantity Dispensed
shall only include Active Materials received and dispensed in connection with
commercial manufacturing of any Products and, for certainty, shall not include
any (i) Active Materials that must be retained by Patheon as samples,
(ii) Active Materials contained in any Product that must be retained as samples,
(iii) Active Materials used in connection with testing (if applicable) and
(iv) Active Materials received or dispensed in connection with technical
transfer activities or development activities during the applicable period,
including, without limitation, any regulatory, stability, validation or test
batches manufactured during the applicable period.

Quantity Converted: The total amount of Active Materials contained in the
Products produced with the Quantity Dispensed (including any additional Products
produced in accordance with Section 6.1 or 6.2 or 6.3), delivered by Patheon,
and not rejected, recalled or returned in accordance with Section 6.1 or 6.2 as
a result of a failure by Patheon to provide Manufacturing in accordance with
Specifications, cGMPs, Applicable Laws, the Quality Agreement, any other
Technical Information or this Agreement.

Quantity Held: The total quantity of Active Materials that is at the
Manufacturing Site on the last day of such quarter.

Patheon will target within ****, but within no more than **** after the **** of
each ****, Patheon shall prepare an annual reconciliation of Active Materials in
accordance with the reconciliation report form annexed hereto as Schedule I
including the calculation of the “Actual Annual Yield” or “AAY” for the Products
(including all strengths) at the Manufacturing Site during the Year. AAY is the
percentage of the Quantity Dispensed that was converted to Products and is
calculated as follows:

 

Quantity Converted during the Year

     x         100%   

Quantity Dispensed during the Year

     

 

Patheon shall use its commercially reasonable efforts to obtain maximum yield of
the Products from Active Materials provided by the Client in connection with its
Manufacturing services provided hereunder. The target yield in respect of the
Products at the Manufacturing Site is **** (“Target Yield”). The parties will
meet annually to

 

- 11 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

review the acceptable Target Yield and adjust it as appropriate in order to
achieve the parties’ objective to move towards an improved target yield. Patheon
shall strive to maintain Actual Annual Yield levels for the Products equal to or
above the current Target Yield. For the sake of clarity, the AAY and the Target
Yield are each calculated for all of the Products as a whole, and not on a
strength-by-strength or packaging-by-packaging basis.

(b) Shortfall Calculation. If the Actual Annual Yield falls more than **** below
the respective Target Yield in a Year, then the shortfall for such Year (the
“Shortfall”) shall be determined based on the following calculation:

Shortfall = ****

The Shortfall shall be disclosed by Patheon on the reconciliation report
prepared in the form annexed hereto as Schedule I.

(c) Credit. If there is a Shortfall for the Products in a Year, then Patheon
shall credit the Client’s account for the value of any such Shortfall, as
determined using the following formula, not later than **** after the end of
each Year.

****

Patheon acknowledges that such credit is a liquidated damage reflecting a
reasonable measure of actual damages and is not a penalty. Each credit under
this Section 2.2 shall be summarized on the reconciliation report prepared in
the form annexed hereto as Schedule I and shall be made not later than ****
after the end of each Year. Upon expiration or termination of this Agreement any
remaining credit amount owing under this Section 2.2 (or other Section under
this Agreement) shall be reimbursed to the Client by payment thereof to the
Client.

(d) ****. Notwithstanding the foregoing provisions of this Section 2.2,
Patheon’s liability for Active Materials calculated in accordance with
Section 2.2(c) for the Products in a Year ****.

(e) No Material Breach. It shall not constitute a material breach of this
Agreement by Patheon, for the purposes of Section 8.2(a), if the ****.

(f) Use of Active Materials. Patheon shall always use the first-expiry,
first-out (FEFO) method of material usage.

 

- 12 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

ARTICLE 3

CLIENT’S OBLIGATIONS

3.1 Payment.

Pursuant to the terms of this Agreement, the Client shall pay Patheon for the
provision of the Manufacturing according to the fees specified in Schedules B
and C hereto (such fees being subject to adjustment in accordance with the terms
hereof).

3.2 Supply of Active Materials.

Client shall, at its sole cost and expense, deliver the Active Materials to
Patheon (in accordance with Section 2.1(f)) in sufficient quantities and at such
times as mutually agreed upon by the parties to facilitate the provision of the
Manufacturing by Patheon. The Active Materials shall be held and stored by
Patheon on behalf of the Client on the terms and subject to the conditions
herein contained, the Specifications, cGMPs and any written instructions
provided by the Client to Patheon from time to time. Title to the Active
Materials shall at all times belong to and remain the property of the Client.
Any Active Materials received by Patheon shall only be used by Patheon to
provide the Manufacturing. Patheon will not chemically or biologically modify
the Active Materials except in accordance with the Specifications. Patheon’s
liability with respect to any lost or damaged Active Materials shall be as set
forth in Section 10.2(a). Patheon will store Active Materials in a secure manner
and in accordance with the Specifications.

ARTICLE 4

CONVERSION FEES AND COMPONENT COSTS

4.1 First Period Pricing.

The fees for the Manufacturing through **** are listed in Schedules B and C and
are subject to the adjustments set forth in Section 4.3.

4.2 Price Adjustments - Subsequent Years’ Pricing.

The fees for the Manufacturing during any period following the date set forth in
Section 4.1 of this Agreement shall be determined in accordance with the
following:

(a) Manufacturing and Component Costs. On each **** of this Agreement after ****
(i.e., on **** and each **** thereafter during the term of this Agreement),
Patheon and the Client shall be entitled to an adjustment to the fees (i) for
Manufacturing in respect of the Products to reflect inflation, which adjustment
shall be solely based on ****

****, unless the parties otherwise agree in writing and (ii) for Component costs
****.

 

- 13 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

(b) Annual Quantity.

The Client acknowledges that the fee for Manufacturing in respect of a Product
in any Year is quoted based upon the Annual Volume and Minimum Order Quantity
per Product specified in Schedule B (if applicable) and is subject to change
following good faith discussions by the parties if the specified Annual Volume
or Minimum Order Quantity (if and as applicable) increases or decreases. For
greater certainty, if Patheon and the Client agree that the Annual Volume or
Minimum Order Quantity (if and as applicable) in respect of a Product shall be
reduced beyond the range of such values provided in the tables in Schedule B,
and, as a result of such reduction, Patheon’s costs for services relating to
such Product increase on a per unit basis, then Patheon shall be entitled to an
increase in the fee for Manufacturing in respect of such Product. In addition,
for greater certainty, if Patheon and the Client agree that the Annual Volume or
Minimum Order Quantity (if and as applicable) in respect of a Product shall be
increased beyond the range of such values provided in the tables in Schedule B,
and, as a result of such increase, Patheon’s costs for services relating to such
Product decrease on a per unit basis, then the Client shall be entitled to a
decrease in the fee for Manufacturing in respect of such Product.

(c) Adjustments Due to Currency Fluctuations. On each **** following the date
set forth in Section 4.1 of this Agreement (i.e., on **** and each ****
thereafter during the term of this Agreement), ****. The adjustment will be
calculated after all other fee adjustments under this Section 4.2 have been
made. The adjustment will proportionately reflect the increase or decrease, if
any, in the Set Exchange Rate compared to the Set Exchange Rate established for
the prior Year or the Initial Set Exchange Rate, as the case may be. An example
of the calculation of the price adjustment is set forth in Schedule K.

In connection with all fee adjustments requests pursuant to this Section 4.2,
Patheon shall deliver to the Client by not later than **** of each **** a
revised Schedule B in draft form and such budgetary pricing information or other
documentation reasonably sufficient to demonstrate that an increase or decrease
in the fee adjustment is justified (and/or upon the reasonable request of
Client, such budgetary pricing information or other documentation reasonably
sufficient to demonstrate to Client that a decrease in the fee adjustment is not
justified), provided that to the extent such documents are subject to
obligations of confidentiality between Patheon and its suppliers, Patheon shall
make such

 

- 14 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

documents available, subject to the confidentiality obligations provided in this
Agreement, to a third party designated by Client and approved by Patheon (such
approval not to be unreasonably withheld or delayed) at Patheon’s facility for
the purpose of allowing such third party to confirm that the fee adjustments
proposed by Patheon are justified. Upon delivery of such a fee adjustment
request pursuant to this Section, each of the Client and Patheon shall forthwith
use reasonable efforts to agree on a revised fee for the Manufacturing in
respect of each affected Product, if any, and Schedule B shall be amended
accordingly. If the parties are unable to agree on a revised fee for the
Manufacturing in respect of each affected Product within **** after receipt by
Client of Patheon’s fee adjustment request, then ****. The revised fee shall be
effective with respect to any Product ordered after the end of the then current
**** or the date set forth in Section 4.1 of this Agreement, as applicable. For
the sake of clarity, the revised fee shall not affect any Product ordered before
the end of the then current **** or the date set forth in Section 4.1 of this
Agreement, as applicable, even if such Product has not yet been delivered by the
date of the fee change. An example of price adjustments under this Section 4.2
is shown in Schedule L.

4.3 Price Adjustments – Current Year Pricing.

During any Year of this Agreement, the fees set out in Schedule B shall be
subject to adjustment in accordance with the following:

(a) Minimum Order Quantity. Subject to and without limiting Section 5.3, if at
any time and from time to time Patheon or Client determines, acting reasonably
and based on the forecasts and Firm Orders received from the Client, that the
current Minimum Order Quantity (if applicable) listed in Schedule B for each
specific Product strength will either not be met or will be exceeded (i.e., the
actual Minimum Order Quantity and the costs of such variations, exceed the range
of such value(s) provided in the tables in Schedule B), then Patheon or Client
shall be entitled to request an adjustment to the fee for Manufacturing in
respect of that Product to reflect the increased or decreased costs that Patheon
will incur as a result of the increased or reduced volumes beyond the range of
such values provided in the tables in Schedule B. To the extent that the fee for
Manufacturing in respect of a Product has been previously adjusted pursuant to
this clause (a) to reflect reduced volumes or increased volumes, the adjustment
provided in this clause (a) shall operate based on the fees attributed to such
Product at the time the last of such adjustments were made.

Extraordinary Increase or Decrease in Component Costs. If at any time market
conditions result in Patheon’s Components costs being *** than normal forecasted
increases or decreases, then Patheon or Client shall be entitled

 

- 15 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

to an adjustment to the fee for Manufacturing in respect of any affected Product
solely to compensate it for such increased or decreased Components costs that
may be justified by reasonable documentation, provided that to the extent such
documents are subject to obligations of confidentiality between Patheon and its
suppliers, Patheon shall make such documents available, subject to the
confidentiality obligations provided in this Agreement, to a third party
designated by Client and approved by Patheon (such approval not to be
unreasonably withheld or delayed) at Patheon’s facility for the purpose of
allowing such third party to confirm that the fee adjustments proposed by
Patheon are justified. For the purposes of this clause (b), changes materially
greater than normal forecasted increases or decreases shall be considered to
have occurred only if: (i) ****; or (ii) ****. To the extent that Component
costs have been previously adjusted pursuant to clause (a) of Section 4.2 or
this clause (b) to reflect an increase or decrease in the cost of one or more
Components, the adjustments provided for in (i) and (ii) above shall operate
based on the costs attributed to such Components at the time the last of such
adjustments were made.

In connection with a fee adjustment request pursuant to this Section 4.3,
Patheon shall deliver to the Client a revised Schedule B and such budgetary
pricing information or other documentation reasonably sufficient to demonstrate
that an increase or decrease in fee adjustment is justified (and/or upon the
reasonable request of Client, such budgetary pricing information or other
documentation reasonably sufficient to demonstrate to Client that a decrease in
the fee adjustment is not justified), provided that to the extent such documents
are subject to obligations of confidentiality between Patheon and its suppliers,
Patheon shall make such documents available, subject to the confidentiality
obligations provided in this Agreement, to a third party designated by Client
and approved by Patheon (such approval not to be unreasonably withheld or
delayed) at Patheon’s facility for the purpose of allowing such third party to
confirm that the fee adjustments proposed by Patheon are justified. Upon
delivery of such a request, each of the Client and Patheon shall forthwith use
all reasonable efforts to agree on a revised fee for the Manufacturing in
respect of each affected Product and Schedule B shall be amended accordingly. If
the parties are unable to agree on a revised fee for the Manufacturing in
respect of each affected Product within **** after receipt by Client of
Patheon’s fee adjustment request, then ****.

 

- 16 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

Patheon will use commercially reasonable efforts to ensure that the increases in
cost of Components and Bill Back Items will not be materially greater than
normal forecasted increases.

4.4 Adjustments Due to Technical Changes.

Amendments to the Specifications or the Quality Agreement requested by the
Client will only be implemented following a good faith technical and cost review
by Patheon and are subject to the Client and Patheon reaching agreement in
writing as to revisions, if any, to the fees specified in Schedules B or C
necessitated by any such amendment. Amendments to the Specifications, the
Quality Agreement or the Manufacturing Site or any material deviations from the
assumptions specified in Schedule B requested by Patheon will only be
implemented following the written approval of Client, such approval not to be
unreasonably withheld. If the Client accepts the proposed fee change (if any),
the proposed change in the Specifications or the Quality Agreement requested by
Client shall be implemented, and the fee change shall become effective only with
respect to those orders of Products that are manufactured in accordance with the
revised Specifications or Quality Agreement. In addition, the Client agrees
****. If the parties are unable to agree on what costs incurred by Patheon are
reasonable, then the parties shall resolve such issue in accordance with
Section 12.1 Open purchase orders for Components and Bill Back Items no longer
required under any revised Specifications or Quality Agreement that were placed
by Patheon with suppliers in order to fill Firm Orders or in accordance with
Section 5.2 shall be cancelled or used in connection with other Patheon services
where possible, and where such orders are not subject to cancellation without
penalty or cannot be used in connection with other Patheon services, Client
shall pay to Patheon ****.

4.5 Multi-Country Packaging Requirements.

Prices in Schedule B are for bulk or packaged (with Primary and Secondary
Packaging Components and/or Printed Packaging Components, as applicable)
Product(s). Should Client wish to have Patheon provide Manufacturing in respect
of the Product in

 

- 17 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

additional packaging formats, Patheon shall, in good faith, prepare a quotation
for consideration by the Client of the additional Primary and Secondary
Packaging Component costs and Printed Packaging Components costs, if any, and
the change over fees for the Product. The agreed additional packaging
requirements and related packaging costs and change over fees shall be set out
in a written amendment to this Agreement mutually agreed upon by the parties.

4.6 Improvement of Manufacturing Efficiency.

EACH OF PATHEON AND THE CLIENT SHALL USE ITS REASONABLE EFFORTS TO IMPROVE
PRODUCT MANUFACTURING EFFICIENCY, WHEN AND WHERE POSSIBLE, DURING THE TERM OF
THIS AGREEMENT. ANY COST SAVINGS RESULTING IN WHOLE OR IN PART FROM
CONTRIBUTIONS BY THE CLIENT SHALL BE ****.

ARTICLE 5

ORDERS, SHIPMENT, INVOICING, PAYMENT

5.1 Orders and Forecasts.

(a) Rolling Forecasts. Concurrent with the execution of this Agreement, the
Client shall provide Patheon with a written **** forecast of the volume of each
Product that the Client then anticipates will be required to be produced and
delivered to the Client during ***. Such forecast will be updated by the Client
**** on or before the **** of **** on a ****, and the Client shall use
commercially reasonable efforts to update such forecast forthwith if the Client
determines that the volumes contemplated in the most recent of such forecasts
for the next **** has changed by more than ****. The most recent **** forecast
shall prevail.

(b) Firm Orders. On or before the **** of each ****, the Client shall issue a
firm written order (“Firm Order”) for Manufacturing in respect of the Products
to be produced and released to the Client on one (1) or more dates not less than
**** from the first day of the calendar month immediately following the date
that the Firm Order is submitted (each, a “Delivery Date”). For clarity,
Products will be placed at Client’s disposal for collection by Client’s carrier
on the date of release by Patheon Quality Control. Such date of Patheon Quality
Control release shall be deemed to be the Delivery Date. Such Firm Orders
submitted to Patheon shall specify the Client’s Manufacturing purchase order
number, quantities by Product type, monthly delivery schedule, shipment location
and any other elements necessary to ensure the timely production and shipment of
the Products. The quantities of Products ordered in such Firm Orders shall be
****. In the event that Client cancels

 

- 18 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

any or part of a Firm Order, Client shall be responsible for **** of such
cancelled part of a Firm Order, provided that if Client informs Patheon at any
time during the **** of this Agreement, at **** prior to the commencement of
dispensing, that it would like to cancel any or part of such Firm Order, then
****. Patheon shall indicate its acceptance of Firm Orders for the Product by
promptly acknowledging acceptance of each Firm Order in writing within **** of
its receipt; each such acceptance shall include, subject to Client confirmation,
the Delivery Date for the Product ordered. The agreed upon Delivery Date may be
amended from time to time by written agreement of the parties, with the newly
agreed upon date becoming the new Delivery Date. For the avoidance of doubt,
Patheon will accept all Firm Orders submitted by the Client for Product so long
as ****. All Firm Orders will be deemed to incorporate all of the terms and
conditions in this Agreement.

(c)**** Forecast. On or before the **** of **** of ****, the Client shall
provide Patheon with a written **** forecast (broken down by ****) of the volume
of each Product the Client then anticipates will be required to be produced and
delivered to the Client during the ****.

5.2 Reliance by Patheon.

(a) The Client understands and acknowledges that Patheon will rely on the Firm
Orders and rolling forecasts submitted pursuant to Sections 5.1(a) and (b) in
ordering the Components required to meet such Firm Orders. In addition, the
Client understands that to ensure an orderly supply of such Components and/or to
achieve economies of scale in costs, it may be necessary for Patheon to purchase
such Components in sufficient volumes to meet the production requirements for
Products during part of the forecasted periods referred to in Section 5.1(a) or
to meet the production requirements of any longer period agreed to in writing by
Patheon and the Client. Accordingly, the Client authorizes Patheon to purchase
Components in order to satisfy the Manufacturing requirements for Products for
the **** contemplated in the most recent forecast provided by the Client
pursuant to Section 5.1(a)

 

- 19 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

or in order to satisfy the vendor’s minimum order quantity for such Components,
whichever is greater, and agrees that Patheon may make such other purchases of
Components to meet Manufacturing requirements during such longer periods as may
be agreed to in writing from time to time by the Client at the request of
Patheon or the Client. If Components ordered by Patheon pursuant to Firm Orders
or this Section 5.2 are not included in finished Products manufactured for the
Client within **** after the forecasted month in respect of which such purchases
have been made (or such longer period as the parties may agree) or if such
Components have expired during such period, then the Client shall pay to Patheon
****. If the parties are unable to agree on what costs incurred by Patheon are
reasonable, then the parties shall resolve such issue in accordance with
Section 12.1 Patheon shall use commercially reasonable efforts to use such
Components in connection with third party clients. Patheon shall be responsible
for obtaining material safety data sheets (“MSDS”) and certificates of analysis
or compliance of all Raw Materials purchased by Patheon pursuant to this
Agreement. The MSDS and certificates of analysis or compliance will be used to
establish conformance of the Raw Materials to the Specifications and to advise
Patheon as to any safety or special handling requirements related to the Raw
Materials.

(b) Patheon shall provide Client, initially upon execution of this Agreement and
thereafter on an annual basis, with a listing of all components which are unique
to the Client, which Patheon anticipates purchasing pursuant to the terms of
this Agreement (in accordance with rolling forecasts and Firm Orders as per
Section 5.2(a)) (the “Exclusive Component Purchasing Summary”). The Exclusive
Component Purchasing Summary shall indicate which components have a limited
shelf-life and that are subject to minimum order quantities as specified by the
supplier.

5.3 Minimum Orders.

Patheon will only Manufacture Products in multiples of the Minimum Order
Quantities as set out in Schedule B. Notwithstanding the foregoing, the parties
acknowledge and agree that ****

 

- 20 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

****. With respect to Product supplied, after the **** following release by
Patheon of the respective batch from which the Product has been supplied (such
release date to be notified by Patheon to the Client promptly following the
release), the Client shall pay Patheon **** per pallet per month thereafter for
the time that Patheon is required to store any Surplus New Product on behalf of
the Client. If Surplus New Product requires refrigeration, then the applicable
storage fee will be **** per pallet per month for the time that Patheon is
required to store such Surplus New Product on behalf of the Client. Storage fees
are subject to a ****. Patheon shall provide the Client with an annual invoice
setting forth the cumulative storage fees associated with any Surplus New
Product.

Subject to the paragraph immediately below, the Client shall use commercially
reasonable efforts to place Firm Orders with Patheon in a timely manner to
ensure that Surplus New Product can be packaged or shipped in compliance with
the required levels of remaining shelf life as indicated in this Agreement. In
the event that the Client does not place Firm Orders in a timely manner with the
direct result that Surplus New Product cannot be supplied in accordance with the
shelf life, and in the event that the Client will not accept the Product with
less than the required remaining shelf life, then the Client ****.

Without prejudice to any other rights and obligations that Patheon may have
under the Agreement, Patheon will use commercially reasonable efforts to manage
its inventory so that such Surplus New Product can be supplied in accordance
with the terms of the Agreement for future Firm Orders placed by the Client and
to manage its inventory of Surplus New Product to comply with the requirements
regarding shelf life mentioned above. In the event that the Client places a
purchase order with Patheon and the difference between the amount of new Product
ordered and the amount of Surplus New Product that Patheon has on stock is more
or less than ****, then Patheon shall immediately inform the Client and provide
the Client with an opportunity to modify such purchase order.

5.4 Shipments.

Shipments of Products shall be made ****, unless otherwise mutually agreed in
writing. Risk of loss or of damage to Products shall remain with **** at which
time risk of loss or damage (and title to such Products) shall transfer to ****.
**** shall, in accordance with ****, (i) arrange for shipping to be paid by the
Client and (ii) at **** risk and expense, obtain any export license or other
official authorization necessary to export the Products. **** shall arrange for
insurance and shall select the freight carrier to be used by **** to ship
Products and may

 

- 21 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

monitor **** shipping and freight practices as they pertain to this Agreement.
Products shall be packaged for transport and transported in accordance with the
Specifications, and temperature monitors (as mutually agreed upon by the
parties) will be included with each shipment of Products. The residual shelf
life of the Product must be at least **** following release of the Product by
Patheon.

5.5 On Time Delivery

(a) Patheon shall ****. Patheon and the Client understand that there may be
uncertainties and necessary adjustments associated with any initial
manufacturing period and the parties agree that they will work together closely
to expedite deliveries and manage the scheduling of the initial Product launch.

(b) If subsequent to the creation of a delivery plan, Patheon is unable to
supply the Client with the quantity of Product ordered pursuant to the Firm
Order within **** following the Delivery Date and ****, then that inability to
supply will constitute a late delivery of Product (“Late Delivery”), and the
Client ****. If the parties mutually agree in writing to change the Delivery
Date for any reason then that new date becomes the Delivery Date.

**** In no event shall the Late Delivery ****. Patheon acknowledges that ****.

No credit for Late Delivery will occur in the event the Late Delivery is caused
by a Force Majeure Event (as defined below) or by other events outside of
Patheon’s reasonable control, including, but not limited to, delays in: ****.
Additionally, on time delivery credits provided for in this Section are only
available to Client if ****.

(c) Upon the written request of Client, Patheon shall agree to assist, at
Client’s cost, in ****

 

- 22 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

****. Patheon shall ensure that it has enforceable written agreements with its
approved subcontractors ****. Upon Client’s request, Patheon shall immediately
co-operate with Client to ****.

Notwithstanding the foregoing, ****.

Client shall not be liable to pay the direct costs incurred by Patheon and/or
any approved subcontractor in assisting and/or supporting the respective ****.
All such reasonable costs shall be borne by Patheon and/or its approved
subcontractors.

5.6 Invoices and Payment.

Invoices shall be sent by fax or email to such fax number or email address as
may be provided by the Client in writing from time to time. Such invoices for
Products may only be sent **** (with respect to which such invoices apply) in
accordance with the Quality Agreement, and such invoices shall reflect any
outstanding credit amounts owed under this Agreement by Patheon to Client.
Patheon shall also submit to the Client, with each shipment of Products, a
duplicate copy of the invoice covering such shipment. Patheon shall also provide
the Client with an invoice covering any Component which has been purchased by
Patheon pursuant to the terms of this Agreement and which has not been used in
accordance with the terms of this Agreement. Patheon will include sufficient
details in all such invoices to enable identification of such Component. Each
such invoice shall, to the extent applicable, identify the Client’s
Manufacturing purchase order number, Product numbers, names and quantities, unit
price, freight charges and the total amount to be remitted by the Client (after
taking into account any outstanding credit amounts owed under this Agreement by
Patheon to Client). The Client shall pay all undisputed amounts in such invoices
within **** of the date thereof provided, however, that payment will only be for
****.

 

- 23 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

5.7 Inventory Reports.

Patheon hereby agrees to provide to the Client a monthly inventory statement at
the end of each calendar month of this Agreement setting out as a minimum the
amount of Active Materials and Product (in bulk and finished form) that Patheon
is holding in stock at the Manufacturing Site.

ARTICLE 6

PRODUCT CLAIMS AND RECALLS

6.1 Product Claims.

(a) Product Claims. The Client has the right to reject any portion of any
shipment of Products that deviates from the **** any remainder of such shipment.
The Client shall inspect the Products manufactured by Patheon upon receipt
thereof and shall give Patheon written notice (a “Deficiency Notice”) of all
claims for Products that deviate from the **** within **** after the Client’s
receipt thereof (or, in the case of any defects not reasonably susceptible to
discovery upon receipt of the Product, within **** after discovery thereof by
the Client, but in no event after the expiration date of the Product). Should
the Client fail to provide Patheon with the Deficiency Notice within the
applicable period, then the delivery shall be deemed to have been accepted by
the Client on the **** after delivery or **** after discovery, as applicable.
Except as otherwise provided in this Agreement, Patheon shall have no liability
for any deviations for which it has not received notice within the applicable
period. For the sake of clarity, if the Client does not provide a Deficiency
Notice within **** after Client’s receipt of the applicable Product, but instead
provides a Deficiency Notice within **** after discovery of a defect not
reasonably susceptible to discovery upon receipt of the Product, then Client
retains its rights and remedies with respect to the defective Product.

(b) Determination of Deficiency. Upon receipt of a Deficiency Notice, Patheon
shall have **** to advise the Client by notice in writing that it disagrees with
the contents of such Deficiency Notice. If the Client and Patheon fail, after
good faith discussions, to agree within **** after Patheon’s notice to the
Client as to whether any Products identified in the Deficiency Notice deviate
from the Specifications or cGMPs, then the parties shall mutually select an
independent laboratory to evaluate if the Products deviate from ****. Such
evaluation shall be binding on the parties, and if such evaluation certifies
that any Products deviate from ****, the Client may reject those Products in the
manner contemplated in this Section 6.1. If such evaluation does not so certify
in respect of any such Products, then the Client shall be deemed to have
accepted delivery of such Products on the **** after delivery (or, in the case
of any defects not reasonably susceptible to discovery upon receipt of the
Product, on the ****

 

- 24 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

after discovery thereof by the Client, but in no event after the expiration date
of the Product). The decision of the laboratory shall be binding on the parties,
and the party that the decision disfavours shall bear the costs charged by such
laboratory in connection with its decision.

(c) Shortages. Claims for shortages in the amount of Products shipped by Patheon
shall be dealt with as may reasonably be agreed to by the parties.

6.2 Product Recalls and Returns.

(a) Records and Notice. **** shall each maintain such records as may be
necessary to permit a Recall (as defined below) of any Products delivered to the
Client or customers of the Client. **** shall promptly notify **** by telephone
(to be confirmed in writing) of any information which is reasonably likely to
adversely affect the marketability, safety or effectiveness of the Products in a
material manner and/or which might result in the Recall or seizure of the
Products. Upon receiving any such notice or upon any such discovery, **** shall
cease and desist from further shipments of such Products in its possession or
control until a decision has been made whether a Recall or some other corrective
action is necessary. The decision to initiate a Recall or to take some other
corrective action, if any, shall be made and implemented by ****. “Recall” shall
mean any action (i) by the Client to recover title to or possession of
quantities of the Products sold or shipped to third parties (including, without
limitation, the voluntary withdrawal of Products from the market); or (ii) by
any regulatory authorities to detain or destroy any of the Products. Recall
shall also include any action by either party to refrain from selling or
shipping quantities of the Products to third parties which would have been
subject to a Recall if sold or shipped.

(b) Recalls. In the event (i) any governmental or regulatory authority issues a
directive, order or, following the issuance of a safety warning or alert with
respect to a Product, a written request that any Product be Recalled, (ii) a
court of competent jurisdiction orders such a Recall, or (iii) **** determines
that any Product should be Recalled or that a “dear doctor” letter is required
relating to the restrictions on the use of any Product, Patheon will co-operate
as reasonably required by the Client, having regard to all applicable laws and
regulations.

(c) Product Returns. **** shall have the responsibility for handling customer
returns of the Products. **** shall provide **** with such assistance as ****
may reasonably require to handle such returns.

6.3 Patheon’s Responsibility for Defective and Recalled Products.

(a) Defective Product. In the event the Client rejects Products in accordance
with Section 6.1 and the deviation is determined to have arisen from Patheon’s
failure to provide the Manufacturing in accordance with ****, Patheon shall
promptly, ****

 

- 25 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

****. For greater certainty, Patheon’s responsibility for ****.

(b) Recalled Product. To the extent that a Recall results from, or arises out
of, a failure by Patheon to provide the Manufacturing in accordance with ****,
Patheon shall be responsible for ****. For greater certainty, Patheon’s
responsibility for ****. In the event that Patheon is unable to replace the
Recalled Products, then the Client may request Patheon to ****. In all other
circumstances, Recalls shall be made at the Client’s cost and expense.
Notwithstanding anything to the contrary in this Agreement, PATHEON shall only
be required to ****. The quantity of Active Materials contained in Product
described above shall be included in the Quantity Dispensed but not in the
Quantity Converted for purposes of determining the Shortfall.

(c) Patheon shall have no obligation for any deficiencies in, or other
liabilities associated with, any Product manufactured by it (collectively,
“Product Claims”) to the extent such Product Claim ****

 

- 26 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

****.

6.4 Disposition of Defective or Recalled Products.

The Client shall not dispose of any damaged, defective, returned or Recalled
Products in relation to which it intends to assert a claim against Patheon
without Patheon’s prior written authorization to do so. Alternatively, Patheon
may instruct the Client to return such Products to Patheon. Patheon shall bear
the cost of disposition with respect to any damaged, defective, returned or
Recalled Products in relation to which it bears responsibility under Section 6.3
hereof. In all other circumstances, the Client shall bear the cost of
disposition, including all applicable fees for Manufacturing, with respect to
any damaged, defective, returned or Recalled Products.

6.5 Customer Questions and Complaints.

The Client shall have the sole responsibility for responding to questions and
complaints from the Client’s customers. Questions or complaints received by
Patheon from the Client’s customers shall be promptly referred to the Client.
Patheon shall cooperate as reasonably required to allow the Client to determine
the cause of and resolve any customer questions and complaints. Such assistance
shall include follow-up investigations, including testing. In addition, Patheon
shall promptly provide the Client with all mutually agreed upon information that
will enable the Client to respond properly to questions or complaints relating
to the Products as provided in the Quality Agreement. Unless it is determined
that the cause of any customer complaint resulted from a failure by Patheon to
provide the Manufacturing in accordance with ****.

6.6 ****.

****.

ARTICLE 7

CO-OPERATION

7.1 Quarterly Review.

Each party shall forthwith upon execution of this Agreement appoint one of its
employees to be a relationship manager responsible for liaison between the
parties. The relationship managers shall meet not less than **** to review the
current status of the

 

- 27 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

business relationship and manage any issues that have arisen. Each party may
replace its relationship manager at any time and will fill a vacancy for its
relationship manager as soon as reasonably practicable. Each party shall
promptly notify the other party of any substitution of another person as its
relationship manager. Each party’s relationship manager shall be available
throughout the term of this Agreement to answer any reasonable questions from
the other party’s relationship manager.

7.2 Governmental Agencies.

Client may communicate with any governmental agency, including but not limited
to governmental agencies responsible for granting regulatory approval for the
Products, regarding Product specific issues. Subject to Section 7.8, Patheon may
communicate with any governmental agency, including but not limited to
governmental agencies responsible for granting regulatory approval for the
Products, regarding Product specific issues, if ****.

7.3 Records and Accounting by Patheon.

Patheon shall keep records of the Manufacture, testing and shipping of the
Products, and retain samples of such Products as are necessary to comply with
manufacturing regulatory requirements applicable to Patheon, as well as to
assist with resolving Product complaints and other similar investigations.
Copies of such records and samples shall be retained for a period of ****
following the date of Product expiry, or longer if required by law, at which
time the Client will be contacted in writing concerning the delivery and
destruction of such documents and/or Products, ****. The Client is responsible
for retaining samples of the Products necessary to comply with the
legal/regulatory requirements applicable to the Client.

7.4 Inspection.

During the term of this Agreement and for **** thereafter, or alternatively the
period of time less than **** in which Patheon is required to keep reports and
records pursuant to Section 7.3, the Client may inspect Patheon reports and
records relating to this Agreement, including without limitation relating to the
invoices issued hereunder, during normal business hours and with reasonable
advance notice, provided a Patheon representative is present during any such
inspection.

7.5 Access.

Patheon shall provide the Client with reasonable access at mutually agreeable
times (as discussed in good faith) to the areas of the Manufacturing Site in
which the

 

- 28 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

Products are manufactured, stored, handled or shipped in order to permit the
Client’s verification of the performance of the Manufacturing in accordance with
the Specifications, cGMPs, Applicable Laws, the Quality Agreement and other
Technical Information and this Agreement. For greater certainty, the right of
access provided in this Section 7.5 shall not include a right to access or
inspect Patheon’s financial records.

7.6 Notification of Regulatory Inspections.

In accordance with applicable laws and regulations governing regulatory
inspections, and without waiving any rights and protections afforded Patheon
under such laws and regulations, Patheon shall permit authorized representatives
of relevant regulatory authorities, including the FDA, to inspect any plant and
production facilities (including the Manufacturing Site) relating to or used in
connection with the Manufacturing and/or the Product. Patheon shall notify the
Client within **** of any inspections by any governmental agency that may bear
directly on the Products. ****.

7.7 Reports.

Patheon will supply on an annual basis or as requested by Client at any other
time all Product data in its control, including release test results, complaint
test results, and all investigations (in manufacturing, testing and storage),
that the Client reasonably requires in order to complete any filing under any
applicable regulatory regime, including any Annual Report that the Client is
required to file with the FDA. All rights, title and interest in any and all
data related to Product that is generated or derived by Patheon in the course of
performing the Manufacturing shall be the exclusive property of Client (and the
confidential information of ****). **** hereby makes, and agrees to make, any
and all assignments necessary to effect, exclusively and throughout the world,
the ownership by **** of such data. **** shall, and shall cause its employees
and contractors to, fully cooperate with and sign any documents reasonably
requested by **** to evidence, perfect or take any other action with respect to
such assignments or to obtain protection, maintain or take any other action
regarding such assigned data.

7.8 FDA Filings

(a) Regulatory Authority. The Client shall have the sole responsibility for
filing all documents with all Regulatory Authorities and taking any other
actions that may be required for the receipt and/or maintenance of Regulatory
Authority approval for the commercial Manufacture of the Products. Patheon shall
assist the Client, as is reasonable, to obtain Regulatory Authority approval for
the commercial Manufacture of all Products as quickly as reasonably possible.

 

- 29 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

(b) Verification of Data. At least **** prior to filing any documents with any
Regulatory Authority that incorporate data generated by Patheon, the Client
shall ****.

(c) Verification of CMC. At least **** prior to filing with any Regulatory
Authority any documentation which is or is equivalent to the FDA’s Chemistry and
Manufacturing Controls (“CMC”) related to any Marketing Authorization, such as a
New Drug Application or Abbreviated New Drug Application, the Client shall ****.

(d) Deficiencies. If in Patheon’s sole discretion, acting reasonably, Patheon
determines that any of the information provided by the Client in accordance with
paragraphs (b) and (c) above is inaccurate or deficient in any manner
whatsoever, and Patheon reasonably believes that Patheon’s standing with
regulatory authorities may be jeopardized thereby (the “Deficiencies”), Patheon
shall notify the Client in writing of such Deficiencies promptly but in no event
less than **** prior to Client’s applicable scheduled filing with the Regulatory
Authority. The parties shall work together in good faith to have such
Deficiencies resolved prior to any pre-approval inspection.

ARTICLE 8

TERM AND TERMINATION

8.1 Initial Term.

This Agreement shall become effective as of the Effective Date and shall
continue for five (5) years following the Effective Date (the “Initial Term”),
unless terminated earlier by one of the parties in accordance herewith. This
Agreement shall automatically continue after the Initial Term for successive
terms of one (1) year each unless either party gives written notice to the other
party of its intention to terminate this Agreement at least twelve (12) months
prior to the end of the then current term.

8.2 Termination.

(a) Either party at its sole option may terminate this Agreement as a whole or
on a country-by-country basis upon written notice in circumstances where the
other party has failed to remedy a material breach of any of its
representations, warranties or other

 

- 30 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

obligations under this Agreement within **** following receipt of a written
notice (the “Remediation Period”) of said breach that expressly states that it
is a notice under this Section 8.2(a) (a “Breach Notice”).

(b) Either party at its sole option may immediately terminate this Agreement
upon written notice, but without prior advance notice, to the other party in the
event that: (i) the other party is declared insolvent or bankrupt by a court of
competent jurisdiction; (ii) a voluntary petition of bankruptcy is filed in any
court of competent jurisdiction by such other party; or (iii) this Agreement is
assigned by such other party for the benefit of creditors.

(c) The Client may terminate this Agreement as to any Product or on a
country-by-country basis upon **** prior written notice in the event that any
governmental agency takes any action, or raises any objection, that prevents the
Client from importing, exporting, purchasing or selling such Product.

(d) Patheon may terminate this Agreement upon **** prior written notice if the
Client assigns pursuant to Section 13.6 any of its rights under this Agreement
to an assignee that, in the opinion of Patheon acting reasonably, is: (i) not a
credit worthy substitute for the Client; or (ii) a competitor of Patheon, where
a “competitor of Patheon” means a corporation which (a) specializes in the
business of manufacturing pharmaceutical products for third parties and (b) does
not directly or indirectly own or market pharmaceutical products in its own
name.

(e) A party may terminate this Agreement when permitted pursuant to
Section 13.7.

(f) The Client may terminate this Agreement as a whole or on a
country-by-country basis due to Client’s discontinuation of the development of
Product manufactured at the Manufacturing Site, upon written notice delivered at
least **** prior to such discontinuation.

(g) The Client may, upon the completion of **** of this Agreement, terminate
this Agreement as a whole or with respect to a particular countr(ies) at any
time, for any or no reason, upon **** notice to Patheon, provided ****. The
Client may, upon the completion of **** of this Agreement, terminate this
Agreement as a whole or with respect to a particular country(ies) at any time,
for any or no reason, upon ****.

 

- 31 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

8.3 Obligations on Termination.

If this Agreement expires or is terminated in whole for any reason, then
following the expiration or termination of this Agreement, or the end of the
Wind-Down Period, if applicable (in addition to any other remedies either party
may have in the event of default by the other party):

 

  (a) the Client shall take delivery of and pay for (in accordance with
Section 5.6) all undelivered Products that are manufactured and/or packaged
pursuant to a Firm Order, at the price in effect at the time the Firm Order was
placed.

 

  (b) the Client shall purchase, at Patheon’s cost ****, the remaining
Components which were purchased by Patheon in contemplation of filling Firm
Orders or in accordance with Section 5.2 prior to notice of termination being
given to the extent that such Components cannot be returned or used to produce
product for another client; and (ii) all remaining work-in-process produced by
Patheon in contemplation of filling Firm Orders prior to notice of termination
being given. If the parties are unable to agree on what costs incurred by
Patheon are reasonable, then the parties shall resolve such issue in accordance
with Section 12.1

 

  (c) the Client acknowledges that no competitor of Patheon (as defined in
Section 8.2(d)) shall be permitted access to the Manufacturing Site.

 

  (d) Client will make commercially reasonable efforts, at its own expense but
with Patheon’s reasonable cooperation, to remove from Patheon site(s), within
****, all of Client’s Components, Active Materials and supplies, undelivered
Product and works-in-progress, chattels, equipment or other moveable property
owned by Client, related to the Agreement and located at a Patheon site or that
is otherwise under Patheon’s care and control (“Client Property”). If Client
fails to remove the Client Property within **** following the termination or
expiration of the Agreement (or following the end of the Wind-Down Period, if
applicable), Client will pay Patheon **** per pallet, per month, one pallet
minimum (**** per pallet, per month, one pallet minimum, for any of the Client
Property that contains controlled substances or requires refrigeration)
thereafter for storing the Client Property and will assume any third party
storage charges invoiced to Patheon regarding the Client Property. Patheon will
invoice Client for the storage charges as set forth in Section 5.6 of this
Agreement.

If this Agreement expires or is terminated in whole for any reason, then (in
addition to any other remedies the Client may have in the event of default by
Patheon), Patheon shall

 

- 32 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

return to the Client all Client Property (with shipping and related expenses, if
any, to be borne by the Client), following such expiration or termination or the
end of the Wind-Down Period, if applicable.

In addition, for a period of **** after the termination or expiration of this
Agreement (the “Wind-Down Period”), Client may continue to order Manufacturing,
and Patheon shall continue to provide Manufacturing in accordance with such
orders from Client (if any), in each case subject to the terms and conditions of
this Agreement. In the event of termination by Patheon pursuant to
Section 8.2(a) due to Client’s failure to pay undisputed amounts, Patheon may
require that Client pay such amounts before filling any Firm Orders and may
require that Client pre-pay for any Manufacturing provided during the Wind-Down
Period. Furthermore, upon reasonable request by Client, Patheon will use
commercially reasonable and good faith efforts to discuss with Client and come
to an agreement with Client with respect to the terms for the performance of
other transition services that are reasonably requested by Client.

Without limiting the foregoing, upon termination of this Agreement by Client
pursuant to sections 8.1, 8.2 (a) or (b) or 13.7, Client shall have the right,
where applicable, to ****. In such circumstances, Patheon and its affiliates
will co-operate, and use its commercially reasonable efforts to cause its
approved subcontractors to co-operate, in good faith with Client to ****. Any
termination or expiration of this Agreement shall not affect any outstanding
obligations or payments due hereunder prior to such termination or expiration,
nor shall it prejudice any other remedies that the parties may have under this
Agreement. For greater certainty, termination of this Agreement for any reason
shall not affect the obligations and responsibilities of the parties pursuant to
Articles 6, 8, 9, 10, 11, 12 and 13 and Sections 1.1, 7.3, 7.4, 7.5, 7.6 and
7.7, all of which survive any termination.

ARTICLE 9

REPRESENTATIONS, WARRANTIES AND COVENANTS

9.1 Authority.

Each party covenants, represents and warrants that (i) it has the full right and
authority to enter into this Agreement, and that it is not aware of any
impediment that would inhibit its ability to perform its obligations hereunder
and (ii) it is a corporation duly organized, validly existing and in good
standing under the laws of its incorporating jurisdiction and has all requisite
power and authority to enter into this Agreement.

9.2 Client Warranties.

The Client covenants, represents and warrants that, to the Client’s knowledge as
of the Effective Date:

 

- 33 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

  (a) the provision of the Manufacturing by Patheon solely in respect of any
Product pursuant to this Agreement as directed in the new drug application for
the Product that was approved by the U.S. Food and Drug Administration or use or
other disposition of any Product by Patheon as may be required to perform its
obligations under this Agreement does not and will not infringe any Third Party
Rights;

 

  (b) there are no actions or other legal proceedings in the Territory, the
subject of which is the infringement of Third Party Rights related to any of the
Specifications, or the bulk Product or any of the Active Materials provided by
the Client to Patheon, or the sale, use or other disposition of any Product
Manufactured in accordance with the Specifications; and

 

  (c) the Products, if labelled and Manufactured in accordance with the
Specifications and in compliance with applicable cGMPs, Applicable Laws, the
Quality Agreement and other Technical Information and this Agreement (i) may be
lawfully sold and distributed in every jurisdiction in which the Client has
Regulatory Authority approval to market such Products, (ii) ****, and (iii) will
be safe for human consumption as directed on the approved labelling for such
Products.

In addition, Client covenants, represents and warrants that:

 

  (i) the Specifications for each of the Products are its or its Affiliate’s
property or licensed to the Client and that the Client may lawfully disclose the
Specifications to Patheon;

 

  (ii) to the Client’s knowledge as of the Effective Date, any Intellectual
Property provided by the Client to Patheon in connection with the provision of
the Manufacturing according to the Specifications (i) is the Client’s or its
Affiliate’s unencumbered property or is licensed to the Client, (ii) may be
lawfully used as directed by the Client, and (iii) to the Client’s knowledge as
of the Effective Date, such use does not infringe and will not infringe any
Third Party Rights; and

 

  (iii) the Specifications for all Products, as provided by the Client to
Patheon, conform to all applicable cGMPs and Applicable Laws.

9.3 Patheon Warranties.

Patheon covenants, represents and warrants that to Patheon’s knowledge as of the
Effective Date:

 

  (a) any Intellectual Property owned by Patheon and utilized by Patheon in
connection with the provision of the Manufacturing which has not been

 

- 34 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

provided by Client or used at the direction of Client, (i) is Patheon’s or its
Affiliate’s unencumbered property, (ii) may be lawfully used by Patheon and
(iii) does not infringe and will not infringe any Third Party Rights;

 

  (b) it and its Manufacturing Site are in compliance with all laws and
regulations applicable to their operations, including, without limitation, cGMPs
and Applicable Laws;

 

  (c) all Patheon personnel are fully qualified (by education, training and
experience) to properly perform their tasks under this Agreement.

In addition, Patheon covenants, represents and warrants that:

 

  (i) it shall perform the Manufacturing in accordance with the Specifications,
cGMPs, Applicable Laws, the Quality Agreement and other Technical Information
and this Agreement;

 

  (ii) it will convey good title to the Product, free of all liens of any kind
whatsoever; and

 

  (iii) the Products, when delivered to Client, will be Manufactured according
to the Specifications. For the sake of clarity, if Patheon performs any
additional steps not specified in the Specifications in Manufacturing Products
(e.g., by adding one or more additional components to the Products that are not
specified in the Specifications), then Patheon will be deemed to have failed to
Manufacture such Products in accordance with the Specifications.

The warranties provided in (i), (ii) and (iii) above shall survive inspection,
test, acceptance and use of the Product.

9.4 Debarred Persons.

Patheon covenants that it will not in the performance of its obligations under
this Agreement use the services of any person debarred or suspended under 21
U.S.C. §335(a) or (b) or by Health Canada or any comparable European regulatory
authority. Patheon represents that it does not currently have, and covenants
that it will not hire, as an officer, an employee or an independent contractor
in connection with the Manufacturing any person who has been convicted of a
felony under the laws of the United States for conduct relating to the
regulation of any drug product under the Federal Food, Drug, and Cosmetic Act
(United States) or any comparable Canadian or European law. If Patheon becomes
aware of any breaches of this Section, it will promptly notify the Client.

9.5 Permits.

Patheon shall maintain at all relevant times all governmental permits, licenses,
approvals, and authorities to the extent required to enable it lawfully to
properly perform

 

- 35 -



--------------------------------------------------------------------------------

the Manufacturing. The Client shall be solely responsible for obtaining or
maintaining, on a timely basis, any permits or other regulatory approvals in
respect of the Products or the Specifications, including, without limitation,
all marketing and post-marketing approvals.

9.6 No Warranty.

EXCEPT AS OTHERWISE PROVIDED HEREIN, NEITHER PATHEON NOR CLIENT MAKES ANY
WARRANTY OF ANY KIND, EITHER EXPRESSED OR IMPLIED, BY FACT OR LAW, OTHER THAN
THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT. PATHEON MAKES NO IMPLIED WARRANTY
OF FITNESS FOR A PARTICULAR PURPOSE OR WARRANTY OF MERCHANTABILITY WITH RESPECT
TO THE PRODUCTS. THE CLIENT MAKES NO WARRANTY OF FITNESS FOR A PARTICULAR
PURPOSE OR WARRANTY OF MERCHANTABILITY WITH RESPECT TO THE ACTIVE MATERIALS OR
COMPONENTS PROVIDED BY THE CLIENT TO PATHEON.

ARTICLE 10

REMEDIES AND INDEMNITIES

10.1 Consequential Damages.

To the maximum extent permitted by applicable law, except with respect to ****,
under no circumstances whatsoever shall **** be liable to the other hereunder in
contract, tort, negligence, breach of statutory duty or otherwise for any
indirect, punitive, incidental, reliance, special, exemplary or consequential
damages, including without limitation direct or indirect loss of profits, of
production, of anticipated savings, of business or goodwill, regardless of any
notice of the possibility of such damages.

10.2 Limitation of Liability.

(a) Active Materials. Except as expressly set forth in Section 2.2 hereof and
this Section 10.2, under no circumstances whatsoever shall Patheon be
responsible for any loss or damage to the Active Materials. ****.

(b) Maximum Liability. To the maximum extent permitted by applicable law, except
with respect to breaches of confidentiality, Patheon’s obligations under Article
6 and amounts owed to **** maximum liability per Year under this Agreement for
any reason whatsoever, including, without limitation, any liability arising
under Article 6 hereof or resulting from a breach of its representations,
warranties or other obligations under this Agreement, shall not exceed the
greater of (i) ****

 

- 36 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

**** and (ii) **** of the total fees paid under this Agreement by Client to
Patheon in such Year, up to a maximum value of t**** in the aggregate.

10.3 Patheon.

Patheon agrees to defend, indemnify and hold the Client, its Affiliates and
their respective officers, employees and agents harmless against any and all
losses, damages, costs, claims, demands, judgments and liability to, from and in
favour of third parties (other than Affiliates) resulting from, or relating to
****.

In the event of a claim, the Client shall: (a) promptly notify Patheon of any
such claim; (b) use commercially reasonable efforts to mitigate the effects of
such claim; (c) reasonably cooperate with Patheon in the defence of such claim;
and (d) permit Patheon to control the defence and settlement of such claim, each
at Patheon’s cost and expense, provided that any settlement of such claim that
does not contain an unconditional release of an indemnitee will require the
prior written consent of such indemnitee, which such consent will not be
unreasonably withheld.

10.4 Client.

The Client agrees to defend, indemnify and hold Patheon, its Affiliates and
their respective officers, employees and agents harmless against any and all
losses, damages, costs, claims, demands, judgments and liability to, from and in
favour of third parties (other than Affiliates) resulting from, or relating to
any claim ****.

 

- 37 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

In the event of a claim, Patheon shall: (a) promptly notify the Client of any
such claims; (b) use commercially reasonable efforts to mitigate the effects of
such claim; (c) reasonably cooperate with the Client in the defence of such
claim; (d) permit the Client to control the defence and settlement of such
claim, each at the Client’s cost and expense, provided that any settlement of
such claim that does not contain an unconditional release of an indemnitee will
require the prior written consent of such indemnitee, which such consent will
not be unreasonably withheld.

10.5 Reasonable Allocation of Risk.

The provisions of this Agreement (including, without limitation, this Article
10) are reasonable and create a reasonable allocation of risk having regard to
the relative profits the parties respectively expect to derive from the
Products.

ARTICLE 11

CONFIDENTIALITY

11.1 Confidentiality.

The provisions of the Confidentiality Agreement shall apply to all confidential
information of the parties under this Agreement, which agreement remains in
effect in accordance with its terms; provided, however, that the terms of the
Confidentiality Agreement shall continue to govern the parties’ obligations of
confidentiality with respect to any confidential or proprietary information of
the parties, for the term of this Agreement and for a period of **** following
termination or expiration of this Agreement, except that the parties’
obligations of confidentiality with respect to any confidential or proprietary
information of the parties that is a trade secret under applicable law shall
survive and continue in effect thereafter, in each case as though such agreement
remained in full force and effect. For the sake of clarity, the Product
manufacturing process, including without limitation the Product formulation
process, and the analytical methods specific to the Product are all deemed to be
the trade secrets of Client for the purposes of this Section 11.1. Promptly
following any expiration or termination of this Agreement, each party shall
return to the other party all originals and copies of the other party’s
confidential information and destroy all information, records and materials
developed therefrom, unless otherwise expressly provided herein (e.g., under
Section 7.3 (Records and Accounting by Patheon)).

Notwithstanding the foregoing, the parties acknowledge that Client will be
permitted, and may be required pursuant to the rules and regulations promulgated
under the Securities Exchange Act of 1934, as amended, to file a Current Report
on Form 8-K disclosing the entry into this Agreement by Client and a brief
description of the terms and conditions hereof that are material to Client. To
the extent that either party reasonably determines that it is required to make a
filing or any other public disclosure (other than as set forth in the preceding
sentence) with respect to this Agreement or the terms or existence hereof to
comply with the requirements, rules, laws or regulations of any applicable stock
exchange, Nasdaq or any governmental or regulatory authority or body,

 

- 38 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

including without limitation the U.S. Securities and Exchange Commission (the
“SEC”) (collectively, the “Disclosure Obligations”), such party shall promptly
inform the other party thereof and shall use reasonable efforts to maintain the
confidentiality of the other party’s confidential information in any such filing
or disclosure. To the extent that either party reasonably determines that it is
required to file a copy of this Agreement to comply with the Disclosure
Obligations, such party shall promptly inform the other party thereof. Prior to
making any such filing of a copy of this Agreement, the parties shall mutually
agree on the provisions of this Agreement for which the parties shall seek
confidential treatment, it being understood that if one party determines to seek
confidential treatment for a provision for which the other party does not, then
the parties will use reasonable efforts in connection with such filing to seek
the confidential treatment of any such provision. The parties shall cooperate,
each at its own expense, in such filing, including without limitation such
confidential treatment request, and shall execute all documents reasonably
required in connection therewith. In furtherance of the foregoing, the parties
will agree as promptly as practicable after the Effective Date on the
confidential treatment request to be filed with the SEC and the redacted form of
this Agreement related thereto. In furtherance thereof, any redaction reasonably
requested by either party shall be included in such filing. The parties will
reasonably cooperate in responding promptly to any comments received from the
SEC with respect to such filing in an effort to achieve confidential treatment
of such redacted form; provided, however, that a party shall be relieved of such
obligation to seek confidential treatment for a provision requested by the other
party if such treatment is not achieved after the **** round of responses to
comments from the SEC. Notwithstanding anything to the contrary in this
Agreement, Client may make reference to the existence of this Agreement and
describe in general terms the relationship between the parties in connection
with any required securities filings without seeking Patheon’s prior consent.
This paragraph shall apply with respect to the filing of a copy of this
Agreement or any public disclosure relating to this Agreement to comply with the
Disclosure Obligations, notwithstanding the provisions of the Confidentiality
Agreement.

ARTICLE 12

DISPUTE RESOLUTION

12.1 Commercial Disputes.

In the event of any dispute arising out of or in connection with this Agreement
(other than a dispute determined in accordance with Section 6.1(b) or a
Technical Dispute), the parties shall first try to solve it amicably. In this
regard, any party may send a notice of dispute to the other, and each party
shall appoint, within **** from receipt of such notice of dispute, a single
representative having full power and authority to solve the dispute. The
representatives so designated shall meet as necessary in order to solve such
dispute. If these representatives fail to solve the matter within **** from
their appointment, or if a party fails to appoint a representative within the
**** period set forth above, such dispute shall immediately be referred to the
Chief Operating Officer (or such other officer as he/she

 

- 39 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

may designate) of each party who will meet and discuss as necessary in order to
try to solve the dispute amicably. Should the parties fail to reach a resolution
under this Section 12.1, either party may refer the dispute to arbitration in
accordance with Section 12.3. Notwithstanding the foregoing, neither party shall
be prohibited from seeking injunctive or other equitable relief in any court of
competent jurisdiction (including without limitation, in any case where issues
involving the protection or unauthorized use or disclosure of a party’s
confidential information, trade secrets or intellectual property are involved).

12.2 Technical Dispute Resolution.

In the event of a dispute (other than disputes in relation to the matters set
out in Sections 6.1(b) and 12.1) between the parties that is exclusively related
to technical aspects of the manufacturing, packaging, labelling, quality control
testing, handling, storage or other activities under this Agreement (a
“Technical Dispute”), the parties shall make all reasonable efforts to resolve
the dispute by amicable negotiations. In this regard, senior representatives of
each party shall, as soon as practicable and in any event no later than ****
after a written request from either party to the other, meet in good faith to
resolve any Technical Dispute. If, despite such meeting, the parties are unable
to resolve a Technical Dispute within a reasonable time, and in any event within
**** after such written request, the Technical Dispute shall, at the request of
either party, be referred for determination to an expert in accordance with the
provisions of Schedule F. In the event that the parties cannot agree whether a
dispute is a Technical Dispute, Section 12.1 shall prevail. For greater
certainty, the parties agree that the release of the Products for sale or
distribution pursuant to the applicable marketing approval for such Products
shall not by itself indicate compliance by Patheon with its obligations in
respect of the Manufacturing and further that nothing in this Agreement
(including Schedule F) shall remove or limit the authority of the relevant
qualified person (as specified by the Quality Agreement) to determine whether
the Products are to be released for sale or distribution. Notwithstanding the
foregoing, neither party shall be prohibited from seeking injunctive or other
equitable relief in any court of competent jurisdiction (including without
limitation, in any case where issues involving the protection or unauthorized
use or disclosure of a party’s confidential information, trade secrets or
intellectual property are involved).

12.3 Arbitration.

In the event that any dispute cannot be resolved in accordance with
Section 12.1, such dispute shall be finally settled by arbitration in **** using
the English language in accordance with the Arbitration Rules and Procedures of
Judicial Arbitration and Mediation Services, Inc. (“JAMS”) then in effect, by
one or more commercial arbitrator(s) with substantial experience in resolving
complex commercial contract disputes, who may or may not be selected from the
appropriate list of JAMS arbitrators. If the parties cannot agree upon the
number and identity of the arbitrators within **** following the date on which a
party referred the applicable dispute to arbitration, then a single arbitrator
shall be selected on an expedited

 

- 40 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

basis in accordance with the Arbitration Rules and Procedures of JAMS. Any
arbitrator so selected shall have substantial experience in the pharmaceutical
industry. The arbitrator(s) shall have the authority to grant specific
performance and to allocate between the parties the costs of arbitration
(including service fees, arbitrator fees and all other fees related to the
arbitration) in such equitable manner as the arbitrator(s) may determine. The
prevailing party in the arbitration shall be entitled to receive reimbursement
of its reasonable expenses (including reasonable lawyers’ fees, expert witness
fees and all other expenses) incurred in connection therewith. Judgment upon the
award so rendered may be entered in a court having jurisdiction or application
may be made to such court for judicial acceptance of any award and an order of
enforcement, as the case may be. Notwithstanding the foregoing, each party shall
have the right to institute an action in a court of proper jurisdiction for
preliminary injunctive relief pending a final decision by the arbitrator(s),
provided that a permanent injunction and damages shall only be awarded by the
arbitrator(s).

12.4 Dispute and Termination for Breach.

Notwithstanding any statement to the contrary in this Agreement, a non-breaching
party shall not be entitled to terminate this Agreement pursuant to
Section 8.2(a) on account of a disputed breach until the dispute is resolved by
mutual agreement or arbitration pursuant to Section 12.3 confirming the
existence of the breach.

ARTICLE 13

MISCELLANEOUS

13.1 Inventions.

(a) For the term of this Agreement, Client hereby grants to Patheon a
non-exclusive, paid-up, royalty-free, non-sublicensable, non-transferable
license of Client’s Intellectual Property, including without limitation that
assigned to the Client pursuant to Section 13.1(b) below, which Patheon must use
in order to perform the Manufacturing, solely to perform the Manufacturing.
****.

(b) All Inventions (including any and all Intellectual Property Rights therein)
conceived, generated, derived or reduced to practice by Patheon in the course of
performing the Manufacturing, to the extent it is related to the development,

 

- 41 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

Manufacture, packaging, use or sale of the Client’s Product that is the subject
of the Manufacturing or contains the Client’s confidential information, shall be
the exclusive property of Client. Patheon shall give the Client written notice,
as promptly as practicable, of all such Inventions, and all such Inventions
shall be deemed to be the confidential information of Client. Patheon hereby
makes, and agrees to make, any and all assignments necessary to effect,
exclusively and throughout the world, the ownership by the Client of Inventions
under Section 13.1(b). Patheon shall, and shall cause its employees and
contractors to, fully cooperate with and sign any documents reasonably requested
by the Client to evidence, perfect or take any other action with respect to such
assignments or to obtain protection, maintain or take any other action regarding
such assigned Inventions.

(c) All Intellectual Property generated or derived by Patheon in the course of
performing the Manufacturing to the extent it (i) is not related to the
development, Manufacture, packaging, use or sale of the Client’s Product that is
the subject of the Manufacturing and (ii) does not contain the Client’s
confidential information, shall be the exclusive property of Patheon (the
“Broader Intellectual Property Rights”). Patheon hereby grants and agrees to
grant to the Client a nonexclusive, transferable, perpetual, irrevocable, paid
up, royalty-free, worldwide right and license (including the right to
sublicense) to practice and use all Broader Intellectual Property Rights solely
in connection with the ****.

(d) Each party shall be solely responsible for the costs of filing, prosecution
and maintenance of patents and patent applications on its own Inventions.

13.2 Intellectual Property.

Subject to Section 13.1, all Intellectual Property of the Client, including
without limitation any Intellectual Property that the Client owns prior to the
Effective Date, shall be owned by the Client and all Intellectual Property of
Patheon, including without limitation any Intellectual Property that Patheon
owns prior to the Effective Date, shall be owned by Patheon. Neither party has,
nor shall it acquire, any interest in any of the other party’s Intellectual
Property unless otherwise expressly agreed to in writing. Neither party shall
use any Intellectual Property of the other party, except as specifically
authorized by the other party or as required for the performance of its
obligations under this Agreement. Except as expressly set forth in Section 13.1,
no licenses are granted by either party, whether by implication, estoppel or
otherwise, and all other rights are reserved.

13.3 Insurance.

Each party shall maintain commercial general liability insurance, including
blanket contractual liability insurance covering the obligations of that party
under this Agreement through the term of this Agreement and for a period of ****
thereafter, which insurance shall afford limits of not less than (i) **** for
each occurrence for personal injury or property damage liability; and (ii) ****
in

 

- 42 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

the aggregate per annum with respect to product and completed operations
liability. Each party may satisfy the foregoing minimum limits by any
combination of primary liability and umbrella excess liability coverage. If
requested each party will provide the other with a certificate of insurance
evidencing the above and showing the name of the issuing company, the policy
number, the effective date, the expiration date and the limits of liability. The
insurance certificate shall further provide for a minimum of **** written notice
to the insured of a cancellation of the insurance. If a party is unable to
maintain the insurance policies required under this Agreement through no fault
on the part of such party, then such party shall forthwith notify the other
party in writing and the parties shall in good faith negotiate appropriate
amendments to the insurance provision of this Agreement in order to provide
adequate assurances, provided that in no event shall such party terminate its
insurance policies until such amendments to the insurance provision of this
Agreement that are mutually agreed upon by the parties in writing are enacted.

13.4 Independent Contractors.

The parties are independent contractors and this Agreement shall not be
construed to create between Patheon and the Client any other relationship such
as, by way of example only, that of employer-employee, principal agent,
joint-venturer, co-partners or any similar relationship, the existence of which
is expressly denied by the parties hereto.

13.5 No Waiver.

Either party’s failure to require the other party to comply with any provision
of this Agreement shall not be deemed a waiver of such provision or any other
provision of this Agreement. No waiver of any provision of this Agreement shall
bind either party unless in writing and signed by the party against which
enforcement is sought.

13.6 Assignment.

 

  (a) Patheon may not assign, transfer, delegate or subcontract this Agreement
or any of its rights or obligations hereunder except with the written consent of
the Client, such consent not to be unreasonably withheld; provided, however,
that Patheon may arrange for subcontractors solely to perform specific testing
services arising under this Agreement without the consent of the Client. Patheon
shall be responsible and liable for any breaches of this Agreement by its
subcontractors.

 

  (b) Subject to Section 8.2(d), the Client may assign this Agreement or any of
its rights or obligations hereunder without approval from Patheon; provided,
however, that the Client shall give prior written notice of any assignment to
Patheon, and any assignee shall covenant in writing with Patheon to be bound by
the terms of this Agreement. ****

 

- 43 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

****.

 

  (c) Notwithstanding the foregoing provisions of this Section 13.6, either
party may assign this Agreement, without the consent of the other party, to any
of its Affiliates or to a successor to or purchaser of all or substantially all
of its business to which the subject matter of this Agreement relates, provided
that such party provides prior written notice of such assignment to the other
party and the assignee executes an agreement with the non-assigning party hereto
whereby it agrees to be bound hereunder.

13.7 Force Majeure.

Neither party shall be liable for the failure to perform its obligations under
this Agreement if such failure is occasioned by a cause or contingency beyond
such party’s reasonable control, including, but not limited to, strikes or other
labour disturbances, lockouts, riots, quarantines, communicable disease
outbreaks, wars, acts of terrorism, fires, floods, storms, interruption of or
delay in transportation, defective equipment, lack of or inability to obtain
fuel, power or components or compliance with any order or regulation of any
government entity acting within colour of right (a “Force Majeure Event”). A
party claiming a right to excused performance under this Section 13.7 shall
promptly notify the other party in writing of the extent of its inability to
perform, which notice shall specify the occurrence beyond its reasonable control
that prevents such performance, and shall use commercially reasonable efforts to
overcome the Force Majeure Event. Notwithstanding the foregoing, if either party
is prevented or delayed in performing its obligations under this Agreement on
more than (i) **** or (ii) **** in the aggregate during any **** period, then
the party not so affected may terminate this Agreement upon written notice to
the affected party. Neither party shall be entitled to rely on a Force Majeure
Event to relieve it from an obligation to pay money (including any interest for
delayed payment) which would otherwise be due and payable under this Agreement.

13.8 Additional Product.

Versions of Products with different packaging configurations than those
specified in Schedule B may be added to this Agreement and such additional
products shall be governed by the general conditions hereof with any special
terms (including, without limitation, price) governed by an addendum hereto.

13.9 Notices.

Any notice, approval, instruction or other written communication required or
permitted hereunder shall be sufficient if made or given to the other party by
personal delivery, by telecopier or facsimile communication or by sending the
same by first class mail, postage prepaid, return receipt requested to the
mailing address, or telecopier or facsimile number set forth below:

 

- 44 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

If to the Client:

Vanda Pharmaceuticals Inc.

2200 Pennsylvania Ave NW, Suite 300E

Washington, DC 20037

U.S.A.

Attention: Legal Department

Fax No.: ****

If to Patheon:

Patheon Inc.

2100 Syntex Court

Mississauga, Ontario L5N 7K9

Canada

Attention: Legal Department

Fax No.: ****

or to such other addresses or telecopier or facsimile numbers provided to the
other party in accordance with the terms of this Section 13.9. Notices or
written communications made or given by personal delivery or by telecopier or
facsimile shall be deemed to have been sufficiently made or given when sent
(receipt acknowledged), or if mailed, five (5) days after being deposited in the
United States or Canadian mail, postage prepaid, return receipt requested or
upon receipt, whichever is sooner.

13.10 Severability.

If any provision of this Agreement is determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable in any respect, such
determination shall not impair or affect the validity, legality or
enforceability of the remaining provisions hereof, and each provision is hereby
declared to be separate, severable and distinct.

13.11 Entire Agreement.

This Agreement, together with the Schedules, the Quality Agreement and the
Confidentiality Agreement, constitutes the full, complete, final and integrated
agreement between the parties hereto relating to the subject matter hereof and
supersedes all previous written or oral negotiations, commitments, agreements,
transactions or understandings with respect to the subject matter hereof, except
the Packaging Services Agreement between the parties, dated August 20, 2012 (the
“Packaging Services Agreement”). Any modification, amendment or supplement to
this Agreement must be in writing and signed by authorized representatives of
both parties. In case of conflict, the

 

- 45 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

prevailing order of documents shall be this Agreement, the Quality Agreement and
the Confidentiality Agreement. Notwithstanding anything to the contrary in the
Packaging Services Agreement, the parties hereby agree that the Packaging
Services Agreement will automatically terminate on the Effective Date, and the
parties will discuss diligently, reasonably and in good faith the parties’
obligations under the Packaging Services Agreement following such termination.

13.12 Other Terms.

No terms, provisions or conditions of any purchase order or other business form
or written authorization used by the Client or Patheon will have any effect on
the rights, duties or obligations of the parties under or otherwise modify this
Agreement, regardless of any failure of the Client or Patheon to object to such
terms, provisions, or conditions. For greater certainty, the Client’s purchase
order is only effective as its unqualified commitment to obtain and pay for the
Manufacturing upon the terms (and only the terms) set forth herein.

13.13 No Third Party Benefit or Right.

For greater certainty, nothing in this Agreement shall confer or be construed as
conferring on any third party any benefit or the right to enforce any express or
implied term of this Agreement.

13.14 Execution in Counterparts.

This Agreement may be executed in two counterparts, by original or facsimile
signature, each of which shall be deemed an original, but all of which together
shall constitute one and the same instrument.

13.15 Governing Law.

This Agreement shall be construed and enforced in accordance with the laws of
the State of ****, without regard to its conflicts of law provisions. The UN
Convention on Contracts for the International Sale of Goods shall not apply to
this Agreement. Unless expressly provided otherwise, each right and remedy in
this Agreement is in addition to any other right or remedy, at law or in equity,
and the exercise of one right or remedy will not be deemed a waiver of any other
right or remedy.

 

- 46 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the duly authorized representatives of the parties have
executed this Agreement as of the date first written above.

 

PATHEON INC. By:   /s/ Nick Postic Name: Nick Postic Title: Executive Director
and General Manager VANDA PHARMACEUTICALS INC. By:   /s/ Mihael Polymeropoulos
Name: Mihael Polymeropoulos Title: Chief Executive Officer

 

- 47 -



--------------------------------------------------------------------------------

SCHEDULE A

PRODUCT LIST

Products

FanaptTM (Iloperidone Tablets) – ****

Specifications

Prior to the commencement of commercial manufacturing of Product under this
Agreement, the Client shall provide Patheon with copies of the FDA approved NDA
Specifications. If the Specifications provided are subsequently amended, then
the Client shall provide Patheon with copies of such revised Specifications.
Upon acceptance of the revised Specifications pursuant to Section 4.4, Patheon
shall provide the Client with a signed and dated receipt evidencing such
acceptance of the revised Specifications by Patheon.

 

- 1 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

SCHEDULE B

2016 Price

****

 

- 2 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

****

 

- 3 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

****

 

- 4 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

****

 

- 5 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

SCHEDULE C

STABILITY TESTING

****.

 

- 6 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

SCHEDULE D

ACTIVE MATERIALS, ACTIVE MATERIALS CREDIT VALUE ****

****

 

- 7 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

MAXIMUM CREDIT VALUE

****

 

- 8 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

SCHEDULE E

BATCH NUMBERING & EXPIRATION DATES

****

 

- 9 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

SCHEDULE F

TECHNICAL DISPUTE RESOLUTION

****

 

- 10 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

****

 

- 11 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

SCHEDULE G

INTENTIONALLY OMITTED

 

- 12 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

SCHEDULE H

QUARTERLY ACTIVE MATERIALS INVENTORY REPORT

****

 

- 13 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

SCHEDULE I

REPORT OF ANNUAL ACTIVE MATERIALS INVENTORY RECONCILIATION AND

CALCULATION OF ACTUAL ANNUAL YIELD

****

 

- 14 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

****

 

- 15 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

SCHEDULE J

****

 

- 16 -



--------------------------------------------------------------------------------

SCHEDULE K

INTENTIONALLY OMITTED

 

- 17 -



--------------------------------------------------------------------------------

SCHEDULE L

EXAMPLE OF PRICE ADJUSTMENTS PER SECTION 4.2

****

 

- 18 -

**** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.